651 F.2d 457
107 L.R.R.M. (BNA) 3349, 92 Lab.Cas.  P 13,001
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TUCKER ENTERPRISES, INC., d/b/a Tucker's Minit Markets, Respondent.
No. 79-1148.
United States Court of Appeals,Sixth Circuit.
Nov. 21, 1980.

Elliott Moore, William Stewart, Deputy Associate Gen. Counsel, N. L. R. B., Corinna Metcalf, Carol DeDeo, Helen L. Morgan, Washington, D. C., for the N. L. R. B.
Terry M. Brooks, Townsell G. Marshall, Jr., Constangy, Brooks & Smith, Charles Edwards, Atlanta, Ga., for respondent.


1
Before LIVELY and KENNEDY, Circuit Judges and GIBSON, District Judge.*

ORDER

2
The National Labor Relations Board petitions for enforcement of an order issued on September 29, 1978.  Upon consideration of the record and the briefs the Court concludes that there is substantial evidence on the record as a whole to support a finding that respondent violated sections 8(a)(3) and (5) of the National Labor Relations Act, 29 U.S.C. § 151 et seq.  We also conclude that it is a proper remedy to order respondent to bargain with the union and to make whole the illegally fired employees.


3
Accordingly, the order of the Board is enforced.



*
 Honorable Benjamin F. Gibson, United States District Judge for the Western District of Michigan, sitting by designation